Case 2:15-cv-00050-Z-BR Document 108 Filed 06/22/20           Page 1 of 3 PageID 11100



                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF TEXAS
                            AMARILLO DIVISION

BRENT RAY BREWER,                            §
              Petitioner,                    §
                                             §
v.                                           §         No. 2:15-cv-00050-Z-BR
                                             §           *CAPITAL CASE*
LORIE DAVIS,                                 §
Director, Texas Department of                §
Criminal Justice,                            §
Correctional Institutions Division,          §
                    Respondent.              §

               RESPONDENT DAVIS’S UNOPPOSED MOTION
                      FOR EXTENSION OF TIME

      This is a federal habeas corpus proceeding brought by Petitioner Brent Brewer,

a death-sentenced Texas inmate, pursuant to 28 U.S.C. §§ 2241 & 2254. Brewer filed

his second amended petition on March 30, 2020, which the Director received

electronically on that date. Docket Entry (DE) 103. By order of this Court, the

Director’s answer is due ninety days after receipt of Brewer’s petition. DE 93, ¶ 3.

Thus, the Director’s answer is due by June 29, 2020.1 For the following reasons, the

Director respectfully requests an extension of twenty-one (21) days, or until July 20,

2020, to file her answer.

      The undersigned attorney has completed a rough draft of an answer to

Brewer’s amended petition. Currently, it is being reviewed by the undersigned’s

supervising attorney. However, the answer is longer and took more time to draft

than the undersigned originally anticipated. Thus, the review and editing process



1     The 90th day, June 28, 2020, falls on a Sunday. See Fed. R. Civ. Proc. 26.
Case 2:15-cv-00050-Z-BR Document 108 Filed 06/22/20       Page 2 of 3 PageID 11101



will also take more time than originally anticipated. Further, the answer requires

tables, which are being completed by the undersigned’s secretary but are also

somewhat lengthy.      Moreover, starting on Wednesday, June 24, 2020, the

undersigned will be out of town for the remainder of this week.

      For these reasons, the undersigned requests additional time to submit a

thorough responsive pleading. The undersigned believes that he will file the answer

well before the new deadline, but in the event that any unforeseen matters arise,

three additional weeks are respectfully requested. This motion is not requested for

any delay. Counsel for Brewer, Peter Walker, has advised the undersigned that

neither he nor co-counsel are opposed to the requested extension.

                                  CONCLUSION

      The Director moves this Court to extend the time for filing a response to

Brewer’s amended habeas petition up to and including July 20, 2020.

                                       Respectfully submitted,

                                       KEN PAXTON
                                       Attorney General of Texas

                                       JEFFREY C. MATEER
                                       First Assistant Attorney General

                                       MARK PENLEY
                                       Deputy Attorney General
                                       for Criminal Justice

                                       EDWARD L. MARSHALL
                                       Chief, Criminal Appeals Division




                                         2
Case 2:15-cv-00050-Z-BR Document 108 Filed 06/22/20       Page 3 of 3 PageID 11102



                                      /s/ Erich Dryden
                                      *ERICH DRYDEN
*Attorney-in-Charge                   Assistant Attorney General
                                      State Bar No. 24008786

                                      P.O. Box 12548, Capitol Station
                                      Austin, Texas 78711-2548
                                      (512) 936-1400
                                      (512) 320-8132 (Fax)

                                      ATTORNEYS FOR RESPONDENT


                      CERTIFICATE OF CONFERENCE

      I hereby certify that counsel for Petitioner, Peter Walker, has been contacted,

and Mr. Walker stated that neither he nor co-counsel are opposed to the requested

extension.



                                      /s/ Erich Dryden
                                      ERICH DRYDEN
                                      Assistant Attorney General



                         CERTIFICATE OF SERVICE

      I do hereby certify that a copy of the above and foregoing Unopposed Motion

for Extension of Time has been served electronically to Philip Wischkaemper, Shawn

Nolan, and Peter Walker on this the 22nd day of June, 2020.



                                      /s/ Erich Dryden
                                      ERICH DRYDEN
                                      Assistant Attorney General




                                         3
